Citation Nr: 0503403	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a deviated septum (fractured nose).

2.  Entitlement to an earlier effective date for the grant of 
service connection for allergies.

3.  Entitlement to additional compensation for the veteran's 
spouse.  

4.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a cardiovascular 
disorder.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (the RO).  

Procedural history

The veteran had active service from January 1951 to January 
1953. 

In December 1994, the RO received the veteran's claim of 
entitlement to service connection for residuals of a nose 
fracture.  In a January 1995 rating decision, the RO denied 
the claim.  The veteran disagreed with the January 1995 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 1996.

In November 1998, the Board remanded the issue cited above 
for further evidentiary development.  After the development 
was accomplished, the RO issued a supplemental statement of 
the case (SSOC) that continued the previous denial.  

The Board notes that its November 1998 remand also included 
the issue of entitlement to service connection for an 
allergic disorder, on appeal at that time.  In a March 2001 
rating decision, the RO granted service connection for an 
allergic disorder and assigned a 10 percent disability 
rating, effective from July 26, 1990.  The veteran disagreed 
with the effective date assigned, and the appeal was 
perfected with the receipt of the veteran's VA Form 9 in 
April 2003.

Issues not on appeal

The Board observes that in the January 1995 rating decision 
the RO also denied the veteran's claim of entitlement to an 
increased disability rating for hearing loss.  The veteran 
appealed that denial.  However, in a September 2004 VA Form 
21-4138, the veteran withdrew his appeal.  Thus, that issue 
is no longer in appellate status and will not be addressed 
here.  38 C.F.R. § 20.204(c) (2004).

In an August 2003 rating decision, the RO denied claims of 
entitlement to service connection for a rib injury, and 
entitlement to non-service-connected pension benefits.  And, 
in a January 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Accordingly, those issues 
are not within the Board's jurisdiction and they will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In an April 2001 statement, the veteran appears to assert 
that a nasopalatine cyst, surgically removed in May 1993, 
resulted from his in-service nose fracture.  It is unclear 
whether the veteran intends a secondary service connection 
claim or a direct claim; however, the issue has not yet been 
adjudicated on either basis.  As service connection is being 
granted for the in-service nose fracture, the issue of 
entitlement to service connection for a nasopalatine cyst is 
accordingly referred back to the RO for appropriate action.

The issues of entitlement to service connection for PTSD, a 
cerebral vascular accident, migraine headaches, and a 
cardiovascular disorder, and the issue of entitlement to 
additional compensation for the veteran's spouse under 
38 C.F.R. § 3.4 (b)(2), will be addressed in the remand 
portion of this decision.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  No disability of the veteran's nose was noted at entry 
into service; he suffered a contusion to the nose during 
service; and at separation, he was found to have a deviated 
septum.  Competent medical evidence relates the post-
operative deviated septum to the veteran's military service.

2.  The May 1977 rating decision that denied service 
connection for an allergic disorder became final in May 1978.  

3.  A request to reopen the claim of entitlement to service 
connection for an allergic disorder was not received prior to 
July 26, 1990; however, in informal claim was constructively 
of record one year prior to that date.


CONCLUSIONS OF LAW

1.  A deviated septum was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  An effective date of July 26, 1989 for the award of 
service connection for an allergic disorder is granted.  
Entitlement to an effective date prior to July 26 1989 is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a nose injury.  He is also seeking entitlement 
to an earlier effective date for the grant of service-
connection for an allergic disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 1998 Board remand, by the January 
1995 and March 2001 rating decisions, by the October 1996 and 
August 2003 statements of the case (SOCs), and by SSOCs dated 
March 2001, August 2003, and January 2004 of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in November 2003, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  That letter 
explained the elements that must be established in order to 
grant service connection, as well as what must be established 
to assign an earlier effective date for the grant of service 
connection.  It also enumerated the evidence already 
received, and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the RO informed the veteran that 
the RO would get "Relevant records from any Federal agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
The veteran was also notified that VA would make reasonable 
efforts to get the following evidence on his behalf:  
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letter told the veteran "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the November 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did notify the veteran 
that, among the evidence still needed was "Any evidence that 
has not already been submitted or any evidence you may know 
of that we can assist you in obtaining."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the November 2003 letter properly 
notified the veteran and his representative of the 
information, and evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  With respect to the 
nose fracture residuals, the veteran's claim was initially 
adjudicated by the RO in January 1995, prior to the enactment 
of the VCAA in November 2000.  Furnishing the veteran with 
VCAA notice prior to this initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

While the November 2003 letter was sent after the March 2001 
rating decision in which the July 26, 1990 effective date was 
assigned for the veteran's allergic disorder, the Board does 
not believe that the veteran has been prejudiced by such 
failure in timing.  Following receipt of the letter, the 
veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claim.  
Moreover, the RO readjudicated his claim in a January 2004 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, in response to the Board's November 1998 
remand the veteran underwent a VA examination in December 
1999, the results of which are reported below.  The veteran 
also underwent VA examinations in April 1994 and August 2003.  
The RO obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran submitted private 
medical records from private treatment providers as well as 
copies of his VA treatment records.  There is no indication 
that there exists any evidence that has a bearing on this 
case that has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his November 1996 and 
August 2003 VA Forms 9 that he did not want a BVA hearing, 
and he did not request a hearing before the RO.  The 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to service connection for residuals of a 
broken nose.

The veteran is seeking service connection for residuals of a 
broken nose.  Essentially, he contends that he injured his 
nose during service, which resulted in a deviated septum.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran stated in a December 1991 communication that he 
fractured his nose in a football game in 1952, but did not 
know it was broken at the time.  He further stated that he 
suffered a deviated septum as a result of that injury.  

Initially, the Board finds that there is evidence of current 
(post service) residuals of a nose injury.  The veteran 
underwent surgical repair of a traumatic nasal deformity, 
described as a subluxated and deviated nasoseptum, in 
September 1957.  Therefore, to the extent of any confirmed 
post-surgical residuals, the first Hickson element is met.  

With respect to the second Hickson element, the Board notes 
that, at entry into service, there were no defects of the 
veteran's nose noted on the service entrance examination.  
The veteran was found to have a normal mouth, nose, and 
throat.  VA regulations provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  
Accordingly, the Board concludes that there was no disability 
or defect of the nose at entry into service.  

The service medical records contain a December 1952 sick call 
record, showing that the veteran was treated for a contusion 
to the nose.  No specific findings were made as to any 
resulting disability; however, to the extent of such injury, 
the second Hickson element is met.  

With respect to the third Hickson element, the Board notes 
that the veteran's service separation examination, conducted 
in January 1953, is of record and, while it contains normal 
findings for the nose, sinuses, head, and face, an evaluation 
completed the day before the separation examination shows a 
finding of "anterior deflection of septum to left."  Thus, 
the veteran is presumed to have entered service without a 
deviated septum; and the service records clearly show that 
his nose was injured during service, and that at the time of 
separation, he had a diagnosis of a deviated septum.  When a 
chronic disease is shown in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Also with respect to medical nexus, the Board notes that a 
September 1957 treatment report from St. Francis Hospital 
shows the examiner's conclusion that a fracture in the Navy 
resulted in a septal deviation.  While this opinion is likely 
based on the veteran's account as opposed to a review of the 
service records, as no such review was described by the 
examiner, the veteran's account is accepted as accurate.  
Accordingly, to the extent of a deviated nasal septum and any 
current post-surgical residuals, the third Hickson element is 
met.  The Board therefore finds that all three elements 
necessary for service connection have been met in this case.  

Additional matters

It is important to note that the Board's grant of service 
connection is limited to the deviated nasal septum and its 
post-surgical residuals.  The veteran has contended that 
among the residuals of his in-service nose injury are, sinus 
symptoms, a nasopalatine cyst, and migraine headaches.  
However, the veteran is separately service connected for an 
allergic disorder.  And, the nasopalatine cyst has been 
referred back to the RO for adjudication.  The Board's 
decision here does not encompass those issues.  The issue of 
entitlement to service connection for migraine headaches is 
currently before the Board and will be decided based on the 
evidence of record after the actions listed in the REMAND 
section below are completed.  

2.  Entitlement to an earlier effective date for the grant of 
service connection for allergies.

The veteran is seeking entitlement to an effective date for 
the award of service connection for an allergic disorder 
earlier than July 26, 1990.  He specifically requests that 
the effective date be assigned prior to March 30 1977 based 
on his original claim.

Pertinent law and regulations

Finality of rating decisions

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Report of examination or hospitalization as claim for 
increase or to reopen.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157 (2004).

Effective dates - in general 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

(i.)  Direct service connection

Day after separation from service or date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

(ii.) Reopened claims

Other than service department records; received after final 
disallowance.  Date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(1)(ii) (2004).

Factual background

The veteran filed his original claim seeking entitlement to 
service connection for an allergic disorder in February 1977.  
Evidence considered in connection with that claim included 
the veteran's service medical records.  The RO issued a 
rating decision in May 1977 that denied service connection 
for an allergic disorder.  Thereafter, nothing was heard from 
or on behalf of the veteran with respect to the claimed 
allergic disorder until July 26 1990.  That claim was denied 
by the RO in a September 1990 rating decision.  The veteran 
appealed that denial, and the claim was ultimately granted in 
a March 2001 rating decision.  An effective date of July 26, 
1990 was assigned.  The veteran has since filed an appeal as 
to the appropriate effective date for the award of service 
connection for PTSD.  The veteran claims the effective date 
should go back to "before March 30, 1977," when he first 
applied for disability benefits.  His contentions will 
addressed in greater detail below. 

Analysis

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's allergic disorder hinges on two 
factors: date of receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
et seq. (2004).

In this case, the veteran's original claim seeking 
entitlement to service connection for PTSD was denied by the 
RO in an unappealed rating decision in May 1977.  Because the 
veteran did not initiate an appeal as to that rating decision 
by filing a notice of disagreement within the one year period 
from the date that the RO mailed him notification of each 
decision, as required by applicable law and regulations, that 
rating decision became final by operation of law.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2004).

The Board notes in passing that there is an exception with 
respect to finality of rating decisions, where the evidence 
indicates that the veteran was not properly notified of the 
decision.  38 C.F.R. § 20.1103 (2004).  In this case, the 
record does not contain a copy of the letter notifying the 
veteran of the May 1977 decision; although a copy of the 
rating decision itself is of record.  However, the veteran 
has never asserted that he was not notified of that decision, 
nor has he submitted any evidence to support such a 
conclusion.  Moreover, the Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley, supra, [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
veteran was properly notified of the May 1977 rating 
decision.

In view of the foregoing, the Board must review the evidence 
to determine whether a request to reopen the previously 
denied claim of service connection for an allergic disorder 
was filed after May 1977, the date of the last final RO 
decision on the issue of the veteran's entitlement to service 
connection for an allergic disorder, and before the current 
effective date of the award in question, July 26, 1990.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed].

After a careful review of the record, the Board concludes 
that no communication was received from the veteran which may 
be considered to be a claim of entitlement to service 
connection for an allergic disorder, including a claim to 
reopen the previously denied claim.  The veteran has pointed 
to no such communication during that period.  Pursuant to 38 
C.F.R. § 3.157, the date of a VA hospitalization or 
examination may be accepted as an "informal claim," which 
under section 3.155(c), may then be accepted as the claim to 
reopen provided that the formal claim is filed within a year 
after such date.  In this case, in his July 1990 request to 
reopen, the veteran pointed to recent VA treatment for his 
allergic disorder.  The RO then obtained VA outpatient 
treatment records reflecting treatment from April 1987 to 
August 1990.  While this evidence was actually made part of 
the record in August 1990, after the formal claim to reopen 
was received, the court has held that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Therefore, the Board finds that the VA treatment records must 
be considered as having been in the possession of VA 
adjudicators as of the dates of treatment recorded thereon.  
While those records reflect treatment beginning in April 
1987, as the regulations require that a formal claim be filed 
within a year of the informal claim, the Board cannot assign 
an effective date earlier than July 26, 1989 on the basis of 
receipt of an informal claim under 38 C.F.R. § 3.155.  
Accordingly, July 26, 1989 is considered the earliest date of 
receipt of an informal claim.

The Board can identify no evidence of any prior communication 
or action from either the veteran, his representative or a 
Member of Congress or some other person acting as his friend 
reflecting an intent to file for service connection for an 
allergic disorder between the time his claim was previously 
denied in May 1977 and when the RO construed that he filed a 
claim to reopen with the July 26, 1990 VA Form 21-4138.

To some extent, in asserting that an effective date before 
March 30, 1977 is warranted, the veteran appears to be 
raising an argument couched in equity, in that he contends it 
is unfair to deny such an effective date for the grant of 
service connection for an allergic disorder, since that is 
the date he originally filed the claim, and the claim was 
ultimately granted.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.  As discussed above, service connection for 
an allergic disorder was previously and finally denied in 
1977.  The law does not permit an effective date to be 
assigned on the basis of that claim.  

Accordingly, the Board concludes that the veteran is entitled 
to an effective date of July 26, 1989 for the grant of 
service connection for an allergic disorder.  However, there 
is no legal basis to award an effective date any earlier than 
July 26, 1989.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[where the law and not the evidence is dispositive, the claim 
must be denied because of a lack of entitlement under the 
law].  To the extent stated above, the appeal is therefore 
granted.


ORDER

Service connection for post-surgical residuals of a deviated 
septum is granted.

An effective date for the grant of service connection for an 
allergic disorder of July 26, 1989 is granted; an effective 
date prior to July 26, 1989 is denied.


REMAND

3.  Entitlement to additional compensation for the veteran's 
spouse.

4.  Entitlement to service connection for a cerebral vascular 
accident.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a cardiovascular 
disorder.

The Board notes that on September 24, 2004, the veteran 
submitted a VA 21-4138, along with his completed stressor 
questionnaire.  The Board finds that this evidence is 
pertinent to the claim of entitlement to service connection 
for PTSD.  Subsequent to receipt of this evidence, it does 
not appear that the RO readjudicated the veteran's claim or 
initiated further development.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the AOJ for initial 
consideration or obtaining the appellant's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Moreover, should the stressor information submitted by the 
veteran be verified, the veteran would then be entitled to a 
VA examination and opinion based on persistent or recurrent 
symptoms of disability and any verified stressors.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) [The VCAA and 
its implementing laws and regulations provide, generally, 
that an examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim].

In this case, a waiver was submitted on September 29, 2004; 
however, this waiver appears to relate solely to VA medical 
records received on that date; and not to stressor 
questionnaire received on September 24, 2004.  This 
impression is further reinforced by the September 29, 2004 VA 
Form 646 and November 2004 informal hearing, which 
specifically request that additional development be ordered 
with respect to the PTSD claim, to include research of 
claimed stressors.  Accordingly, the Board concludes that the 
veteran did not intend to, and did not in fact waive initial 
RO consideration of his September 24, 2004 stressor 
statement.  

Similarly, in February 2004, after the January 2004 SSOC was 
issued, the RO received private medical records showing 
treatment for the veteran's cardiovascular disorder and 
migraine headaches.  The claims of entitlement to service 
connection for a cardiovascular disorder and for migraines 
have not since been readjudicated and the veteran has not 
waived initial RO consideration of that evidence.  As noted 
above, the waiver submitted on September 28, 2004 appears to 
apply only to the VA treatment records submitted on that day. 

Moreover, as there is significant evidence of record that 
relates the veteran's migraine headaches to his claimed 
residuals of a cerebral vascular accident, the Board finds 
that these issues are inextricably intertwined, and a 
decision on the cerebral vascular accident must be deferred 
pending the development of the migraine headaches claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation].

The Board also notes that in an August 2003 decision, the RO 
administratively denied the veteran's claim of entitlement to 
additional compensation under provisions of 38 C.F.R. § 3.4 
(b)(2), based on the failure to meet the 30 percent 
disability rating requirement established under 38 C.F.R. 
§ 3.4 (b)(2).  As several issues are being remanded, there 
remains the potential that the development to be carried out 
by VBA might result in an overall disability rating that 
meets the requirements stated under 38 C.F.R. § 3.4 (b)(2).  
Accordingly, that issue must also be deferred.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should review the evidence of 
record, including the additional evidence 
pertinent to the veteran's PTSD claim 
obtained since the April 2004 SOC, and 
the evidence pertinent to the 
cardiovascular and migraine claims 
obtained since the January 2004 SSOC.  

2.  If any claimed stressor is verified 
as a result of item (1), the veteran 
should be afforded a VA examination to 
determine whether a diagnosis of PTSD can 
be supported based on any confirmed 
stressor.

3.  VBA should then readjudicate the 
claims of entitlement to service 
connection for PTSD, migraines, residuals 
of a cerebral vascular accident, a 
cardiovascular disorder, and entitlement 
to additional compensation under 
provisions of 38 C.F.R. § 3.4 (b)(2).  In 
so doing, VBA should accomplish any 
additional development it deems to be 
necessary.  

4.  If any claim remains denied, VBA 
should provide the veteran with a SSOC 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


